DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of undue length (over 150 words).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The examiner suggests amending the first paragraph as follows:
 This application is a national stage entry under 35 U.S.C. 371 of PCT Patent Application No.
PCT/GB2018/053207, now WO 2019/092407, filed November 5, 2018, which claims priority to United Kingdom Patent Application No. 1718393.0, filed November 7, 2017, the entire contents of each of which is incorporated herein by reference.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 8, 10, 11, 13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation a temperature of at least 600°C, and the claim also recites preferably 800°C, preferably no more than 1100°C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "the pre-processing of carbonaceous material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation the pre-processing of carbonaceous material to achieve a moisture content of less than 30%, and the claim also recites preferably less than 10% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation the residence time is at least 10 seconds, and the claim also recites preferably no more than 500 seconds which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation the temperature of the fluid flow is below 600°C, and the claim also recites preferably below 200°C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the preferably greater than 800°C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation the temperature of the fluid flow is below 600°C, and the claim also recites preferably below 200°C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation the temperature of the fluid flow is greater than 600°C, and the claim also recites preferably greater than 800°C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 
Regarding claim 16, there appears to be no subject in the specification for a mixer; although when the fluid meets the particulate matter mixing occurs (see applicant’s specification).
Regarding claim 17, there appears to be no support in the specification for a heater; however, there is mention on an additional hating means (see application’s specification, page 11, lines 18-22).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation the residence time is at least 10 seconds, and the claim also recites preferably no more than 500 seconds which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation the amount of oxidising agent in the chamber from exceeding 20%, and the claim also recites preferably 10%, more preferably 7% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation the amount of oxidising agent in the chamber from exceeding 20%, and the claim also recites preferably 10%, more preferably 7% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 8, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (I) (US 7,998,421 B1).
	Regarding claim 1, Dodson (I) discloses a method of processing particulate material to produce processed particulate material, the method comprising the steps of: introducing the particulate material into a chamber (reactor, 1); and providing a flow of fluid into said chamber (1) for entraining the particulate material via inlets (vanes, 9) at a lower end of the chamber (1), wherein the chamber (1) comprises a processing zone (5) having a substantially circular transverse cross-section, the fluid flow being introduced into the processing zone at a non-perpendicular angle (greater than 10° but less than 75°) with respect to a tangent of the substantially circular transverse cross-section of the processing zone to establish a fluid flow following a substantially helical path in the processing chamber (1), wherein: said processing zone (5) is provided in a central region of said chamber (1); and individual particulate material during processing in the processing zone (5) is entrained by the fluid flow exceeding the terminal velocity of the particulate material, exits the processing zone in a radially outward direction, circulates to a base of the chamber (1) and then returns to the processing zone (5) in a repeated cycle; and individual particulate material can increase in mass or aggregate to form a mass of particulate material with larger mass during processing until its terminal velocity exceeds the fluid flow and thereby exits the processing zone by descending through an opening at the base of the chamber under gravity (see Abstract; figures; and column 1, line 51 through column 8, line 39).
	Dodson (I) fails to explicitly disclose the step of: providing an exhaust of fluid out of the chamber via an outlet at an upper end of the chamber; however Dodson (I) discloses an upward helically flow of the gas (see column 6, lines 49-61 and figure 4).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to an outlet at an upper end of the chamber resulting in the step of: providing an exhaust of fluid out of the chamber via an outlet at an upper end of the chamber, since it was known in the art that an outlet at an upper end of the chamber is known in the art for exhausting an upward flowing gas through an outlet at an upper end of the chamber (see MPEP 2144.03 (A-E)).
	Regarding claim 2, Dodson (I) discloses a method wherein individual particulate material can decrease in mass during processing until it is entrained in the exhaust fluid leaving the chamber (see Abstract; figures; and column 1, line 51 through column 8, line 39), since it is possible to achieve a decrease in the mass of the individual particulate through the method.
	Regarding claim 3, Dodson (I) discloses a method wherein the fluid flow is introduced at a velocity selected so as to achieve a predefined residence time of the supplied particulate material within the chamber prior to egress from the chamber (see column 1, lines 51-57 and column 2, lines 23-25).
	Regarding claim 7, Dodson (I) discloses a method wherein the method is used to process particulate mineral, the mineral preferably being clay, to produce a processed product (See column 8, lines 32-35).
	Regarding claim 8, Dodson (I) fails to explicitly disclose a method wherein the residence time is at least 10 seconds, preferably no more than 500 seconds.

Regarding claim 13, Dodson (I) fails to discloses a method wherein an amount of oxidising agent in the fluid is controlled to prevent the amount of oxidising agent in the chamber from exceeding 20%, preferably 10%, more preferably 7%.
Dodson (I) discloses oxidizing gases may be used (see column 8, lines 36-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a method wherein an amount of oxidising agent in the fluid is controlled to prevent the amount of oxidising agent in the chamber from exceeding 20%, preferably 10%, more preferably 7%, since it has been held that the provision of adjustability, where needed, involves skill in the art (see MPEP 2144 (V-D)).
Regarding claim 15, Dodson (I) fails to disclose a method wherein the fluid is recycled exhaust gas from the chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a recycle, since it was known in the art that recycling the exhaust gas from the reactor would provide a fluidizing gas to the reactor and a heat exchange medium (see MPEP 2144.03 (A-E)).
	Regarding claim 18, Dodson (I) fails to disclose a method wherein the residence time is at least 10 seconds, preferably no more than 500 seconds.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a method wherein the residence time is at least 10 seconds, preferably no more than 500 seconds, since it has been held that where the general conditions of a claim are .
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (I) (US 7,998,421 B1) as applied to claim 1 above, and further in view of Dodson (II) (US 5,033,205).
Regarding claim 4, Dodson (I) fails to explicitly disclose a method wherein the fluid flow is introduced at a temperature of at least 600°C, preferably 800°C, preferably no more than 1100°C.
Dodson (II) discloses an apparatus for subjecting matter to fluid flow (see Abstract) and a flow of heated fluid into the chamber (10) (see figures 1-3 and column 4, lines 32-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dodson (I) with the teachings of Dodson (II) resulting in a heating fluid flow in ordered to promote processing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a method wherein the fluid flow is introduced at a temperature of at least 600°C, preferably 800°C, preferably no more than 1100°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges inventions only routine skill in the art.
Regarding claim 9, Dodson (I) fails to disclose a method wherein the fluid flow has a temperature in the range 600°C to 1100°C.
Dodson (II) discloses an apparatus for subjecting matter to fluid flow (see Abstract) and a flow of heated fluid into the chamber (10) (see figures 1-3 and column 4, lines 32-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dodson (I) with the teachings of Dodson (II) resulting in a heating fluid flow in ordered to promote processing.
.
Claim(s) 5, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (I) (US 7,998,421 B1) as applied to claim 1 above, and further in view of Dodson (III) (US 2013/0220790 A1).
	Regarding claim 5, Dodson (I) fails to disclose a method further comprising the pre-processing of carbonaceous material to achieve a moisture content of less than 30%, preferably less than 10%.
	Dodson (III) discloses a method further comprising the pre-processing of carbonaceous material to achieve a moisture content of less than 30%, preferably less than 10% (see Abstract and paragraphs 0037-0039).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dodson (I) with the teachings of Dodson (III) resulting in a method further comprising the pre-processing of carbonaceous material to achieve a moisture content of less than 30%, preferably less than 10% in order to process that cannot endure the long and variable residency times that arise when relying on the overloading of the bed for removal of processed material from the reactor (see Dodson (II) paragraph 0037).
	Regarding claim 6, Dodson (I) fails to disclose a method wherein the method is used to process particulate carbonaceous material to produce activated carbon.
	Dodson (III) discloses a method wherein the method is used to process particulate carbonaceous material to produce activated carbon (see Abstract and paragraphs 0037-0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dodson (I) with the teachings of Dodson (III) resulting in a method wherein the method is used to process particulate carbonaceous material to 
Regarding claim 14, Dodson (I) fails to disclose a method wherein the fluid is preheated prior to introduction into the chamber.
Dodson (III) discloses a method wherein the fluid is preheated prior to introduction into the chamber (see Abstract and paragraphs 0037-0039 and 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dodson (I) with the teachings of Dodson (III) resulting in a method wherein the fluid is preheated prior to introduction into the chamber for improved hat transfer.

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art reference is Dodson et al. (US 2013/0104450 A1).
Regarding claim 10, Dodson et al. discloses a method of processing particulate material having a moisture content to produce processed particulate material, the method comprising the steps of: processing particulate material in a toroidal bed reactor in a drying stage to reduce the moisture content to produce dried particulate material using a method according to claim 1 in which the temperature of the fluid flow is below 600°C, preferably below 200°C (see Abstract; figure 1 and paragraph 0036).
	Dodson et al. fails to disclose or suggest a method of processing particulate material having a moisture content of greater than 30% by weight to produce processed particulate material, the method comprising the steps of: processing particulate material in a toroidal bed reactor in a drying stage to 
	Claims 19, 21 and 23 depend on claim 10.
Regarding claim 11, Dodson et al. discloses a method of processing particulate material having a moisture content to produce processed particulate material, the method comprising the steps of: processing particulate material in a toroidal bed reactor in a drying stage to reduce the moisture content to produce dried particulate material using a method according to claim 1 in which the temperature of the fluid flow is below 600°C, preferably below 200°C (see Abstract; figure 1 and paragraph 0036).
	Dodson et al. fails to disclose or suggest a method of processing particulate material having a moisture content of greater than 30% by weight to produce processed particulate material, the method comprising the steps of: processing particulate material in a toroidal bed reactor in a drying stage to reduce the moisture content to below 30% to produce dried particulate material using a method according to in which the temperature of the fluid flow is below 600°C, preferably below 200°C; processing the dried particulate material in a toroidal bed reactor in an intermediate stage to produce an intermediate particulate material using a method according to any one of the preceding claims claim 1 in which the temperature of the fluid flow is from 600°C to 800°C; and processing the intermediate particulate material in a toroidal bed reactor in a final stage using a method according to any one of the preceding claims claim 1 in which the temperature of the fluid flow is greater than 600°C, preferably greater than 800°C.
	Claims 12, 20, 22 and 24 depend on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774